Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Regarding claim 1, none of the references of record discloses or suggests, alone or in combination, “Method for introducing a defined line of weakness by removing material from a covering material that has a visible side and a rear side opposite the visible side, in which a pulsed laser beam from a laser is directed at the rear side of the covering material and guided along a track, and at least one observation unit is provided for monitoring the weakening process,
       a)    wherein a hollow chamber is provided below the visible side of the covering material, said hollow chamber having a scattering inner surface or reflective inner surface or both and the at least one observation unit is provided on the hollow chamber, wherein a light emerging during the laser irradiation on the visible side of the covering material strikes the inner surface of the hollow chamber and is scattered or reflected or both at least partially onto the at least one observation unit …. or  b)    wherein a hollow chamber is provided below the visible side of the covering material, said hollow chamber having a scattering or reflective or both and luminescent inner surface, and the at least one observation unit is provided on the hollow chamber, wherein a light emerging during laser irradiation onto the visible side of the covering material strikes the inner surface of the hollow chamber, is converted at least partially into luminescent light and the luminescent light is scattered or reflected or both at least partially onto the at .
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 






/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761